                                                           Case 3:20-cv-00313-LRH-CLB Document 50
                                                                                               51 Filed 11/19/20 Page 1 of 5



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       4   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       5
                                                           CHRISTOPHER J. NEUMANN, ESQ.
                                                       6   Admitted Pro Hac Vice
                                                           GREENBERG TRAURIG, LLP
                                                       7   1144 15th Street, Suite 3300
                                                           Denver, Colorado 80202
                                                       8   Telephone: (303) 572-6500
                                                           Email: neumannc@gtlaw.com
                                                       9   Counsel for Defendants
                                                      10

                                                      11                          IN THE UNITED STATES DISTRICT COURT
                                                      12                                FOR THE DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   GAILYN HALL,                                             Case No. 3:20-cv-00313-LRH-CLB
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14                                Plaintiff,              STIPULATION TO STAY DISCOVERY
                                                                                                                 AND ALL PRETRIAL DEADLINES
                                                      15
                                                                   v.
                                                      16
                                                           C. R. BARD, INCORPORATED and BARD
                                                      17   PERIPHERAL VASCULAR, INCORPORATED,
                                                      18                                 Defendants.
                                                      19

                                                      20          Plaintiff Gailyn Hall (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral
                                                      21   Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed.
                                                      22   R. Civ. P. 26(c) and (d) and LR IA 6-2, respectfully request that this Court temporarily stay
                                                      23   discovery and all pretrial deadlines until February 16, 2021 while the Parties finalize
                                                      24   settlement discussions. In support thereof, the Parties state as follows:
                                                      25          1.     This case was part of the Multi-District Litigation proceeding In re: Bard IVC
                                                      26   Filters Product Liability Litigation, pending before Senior Judge David Campbell of the
                                                      27   District of Arizona.
                                                      28   ///

                                                                                                          1
                                                           Case 3:20-cv-00313-LRH-CLB Document 50
                                                                                               51 Filed 11/19/20 Page 2 of 5



                                                       1          2.     Plaintiff alleges experiencing complications following the implantation of a
                                                       2   Bard Inferior Vena Cava (“IVC”) filter, a prescription medical device. She has asserted three
                                                       3   strict products liability counts (manufacturing defect, information defect (failure to warn) and
                                                       4   design defect), six negligence counts (design, manufacture, failure to recall/retrofit, failure to
                                                       5   warn, negligent misrepresentation and negligence per se), two breach of warranty counts
                                                       6   (express and implied), two counts sounding in fraud (fraudulent misrepresentation and
                                                       7   fraudulent concealment), an unfair and deceptive trade practices count, and a claim for
                                                       8   punitive damages.
                                                       9          3.     Defendants deny the allegations contained in the Complaint.
                                                      10          4.     After four years, the completion of general issue discovery, and the conduct of
                                                      11   three bellwether trials, Judge Campbell ordered that cases, which have not settled or are not
                                                      12   close to settling, be transferred or remanded to the appropriate jurisdictions around the
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   country for case-specific discovery and trial. As a part of that process, he established a “track”
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   system, wherein certain cases were placed on tracks either to finalize settlement paperwork,
                                                      15   continue settlement negotiations, or be remanded or transferred.
                                                      16          5.     This case was transferred to this Court on March 30, 2020 because at the time
                                                      17   it was not close to settling. But, since that date, the Parties have engaged in further
                                                      18   settlement discussions and have reached a settlement in principal. The Parties believe that a
                                                      19   stay is necessary to conserve their resources and attention so that they may attempt to resolve
                                                      20   this case and those of two other plaintiffs represented by Plaintiff’s counsel with cases
                                                      21   pending before this Court.
                                                      22          6.     Accordingly, the Parties request that this Court issue an order staying discovery
                                                      23   and pretrial deadlines until February 16, 2021 to allow the Parties time to finalize
                                                      24   settlement. This will prevent unnecessary expenditures of the Parties and judicial resources as
                                                      25   well as place this case on a similar “track” as the MDL cases Judge Campbell determined
                                                      26   should continue settlement dialogue.
                                                      27          7.     A district court has broad discretion over pretrial discovery rulings. Crawford-
                                                      28   El v. Britton, 523 U.S. 574, 598 (1998); accord Republic of Ecuador v. Hinchee, 741 F.3d

                                                                                                           2
                                                           Case 3:20-cv-00313-LRH-CLB Document 50
                                                                                               51 Filed 11/19/20 Page 3 of 5



                                                       1   1185, 1188-89 (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating
                                                       2   & Air-Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also Cook
                                                       3   v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district court must be free to use
                                                       4   and control pretrial procedure in furtherance of the orderly administration of justice.”).
                                                       5          8.     Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the
                                                       6   scope of discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement
                                                       7   negotiations do not automatically excuse a party from its discovery obligations, the parties
                                                       8   can seek a stay prior to the cutoff date. Sofo v. Pan-Am. Life Ins. Co., 13 F.3d 239, 242
                                                       9   (7th Cir. 1994); see also Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 918
                                                      10   (5th Cir. 1993) (finding that a “trial judge’s decision to curtail discovery is granted great
                                                      11   deference,” and noting that the discovery had been pushed back a number of times because of
                                                      12   pending settlement negotiations).
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13          9.     Facilitating the efforts of parties to resolve their disputes weighs in favor of
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   granting a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS 201845,
                                                      15   at *2-3 (D. Nev. July 8, 2013), the parties requested a 60-day stay to facilitate ongoing
                                                      16   settlement negotiations and permit them to mediate global settlement. The Court granted the
                                                      17   stay, finding the parties would be prejudiced if required to move forward with discovery at
                                                      18   that time and a stay would potentially prevent an unnecessary complication in the case. Id. at
                                                      19   *3. Similarly, the Parties in the present case have reached a settlement in principal with
                                                      20   Plaintiff and the other two plaintiffs represented by Plaintiff’s counsel.
                                                      21          10.    The Parties agree that the relief sought herein is necessary to handle the case in
                                                      22   the most economical fashion yet allow sufficient time to schedule and complete discovery if
                                                      23   necessary, consistent with the scheduling obligations of counsel. The relief sought in this
                                                      24   Motion is not being requested for delay, but so that justice may be done.
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                          3
                                                           Case 3:20-cv-00313-LRH-CLB Document 50
                                                                                               51 Filed 11/19/20 Page 4 of 5



                                                       1           WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of
                                                       2   this stipulation to stay discovery and all pretrial deadlines until February 16, 2021 to allow
                                                       3   the Parties to conduct ongoing settlement negotiations.
                                                       4           IT IS SO STIPULATED.
                                                       5           Respectfully submitted on November 18, 2020.
                                                       6    MCSWEENEY LANGEVIN, LLC                            GREENBERG TRAURIG, LLP
                                                       7    
                                                       8    By:         /s/ David M. Langevin          By:        /s/ Eric W. Swanis
                                                                   DAVID M. LANGEVIN, ESQ.                     ERIC W. SWANIS, ESQ.
                                                       9            Admitted Pro Hac Vice                       Nevada Bar No. 6840
                                                      10            dave@weststrikeback.com                     swanise@gtlaw.com
                                                                    filing@westrikeback.com                     10845 Griffith Peak Drive
                                                      11            2116 Second Ave. South                      Suite 600
                                                                    Minneapolis, Minnesota 55404                Las Vegas, Nevada 89135
                                                      12
                                                                    Telephone: (612)746-4646
GREENBERG TRAURIG, LLP




                                                                    Facsimile: (612) 454-2678                   CHRISTOPHER J. NEUMANN, ESQ.
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                                                                                Admitted Pro Hac Vice
                                  Suite 600




                                                      14           KRISTIE L. FISCHER                           1144 15th Street, Suite 3300
                                                      15           Nevada Bar No. 11693                         Denver, Colorado 80202
                                                                   2565 Coral Sky Court
                                                      16           Las Vegas, Nevada 89142                      Counsel for Defendants
                                                                   fischer.kristie@gmail.com
                                                      17
                                                                   (702) 218-0253
                                                      18
                                                                   Counsel for Plaintiffs
                                                      19
                                                                                                                IT IS SO ORDERED.
                                                      20

                                                      21                                                        Dated: November 19, 2020

                                                      22

                                                      23
                                                                                                                ___________________________________
                                                      24                                                        UNITED STATES MAGISTRATE JUDGE

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         4
                                                           Case 3:20-cv-00313-LRH-CLB Document 50
                                                                                               51 Filed 11/19/20 Page 5 of 5



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on November 19, 2020, I caused the foregoing document to be
                                                       3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send notification
                                                       4   of such filing to the CM/ECF participants registered to receive service in this case.
                                                       5

                                                       6                                                                 /s/ Shermielynn Irasga
                                                                                                             An employee of GREENBERG TRAURIG, LLP
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              5
